DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 7, in the reply filed on 09/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 5 and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masamitsu et al. (JP 2015021091)
	 In claims 1, 7, 9, ¶’s 20, 49, 51, 57, 61 and 75, and example 7 Masamitsu et al. teach a curable composition comprising an aliphatic polyisocyanate compound, a diol compound, a poly(meth)acrylate of an aromatic epoxy compound, a monomer containing a polymerizable unsaturated bond, and a polymerization initiator as essential ingredients. Masamitsu et al. teach a reinforced composite material comprising the composition and reinforcing fibers.
	In ¶ 57, Masamitsu et al. teach that carbon fibers are preferred as the reinforcing fibers.
	In ¶’s 61-75 and example 7, Masamitsu et al. gives an example of the curable composition which comprises 
	11.4 parts by mass of isophorone diisocyanate, 
	8.1 parts by mass of a diol compound, 
	45.9 parts by mass of a poly(meth)acrylate of an aromatic epoxy compound, 
	34.7 parts by mass of styrene, and 
	1.0 parts by mass of a polymerization
initiator. 
	In ¶ 20, Masamitsu et al. gives, as an example of the diol compound, a polyester diol obtained
by reacting a diol compound, e.g., ethylene glycol, with a dicarboxylic acid compound, e.g., maleic acid.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masamitsu et al.
	While Masamitsu et al., above, does not specify the content of the aliphatic polyisocyanate, in ¶ 49 and 51, Masamitsu et al. teach that the proportion of the aliphatic polyisocyanate is decided while taking account of curability in accordance with the number of moles of the hydroxyl groups contained in both the diol compound and the poly(meth)acylate of an aromatic epoxy compound; and the amount of the monomer containing a polymerizable unsaturated bond is decided while taking account of infiltration into reinforcing fibers and curability.
	Therefore, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range for the amount of the aliphatic polyisocyanate to be incorporated with respect to the total amount of the poly(meth)acrylate of an aromatic epoxy compound and the monomer containing a polymerizable unsaturated bond, aliphatic polyisocyanate.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one or ordinary skill in the art, at the time the invention was made, given the teaching of Masamitsu et al., to arrive at the present resin composition with claimed proportion of aliphatic polyisocyanate, with a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE